DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-9, 12-14, 18, 20-28 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims and specification filed 6/8/2021.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims and Examiner’s Amendments to the claims; the rejections have been withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due the amendments to the claims and examiner’s amendments to the claims to include a particular therapy and thus a practical application. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Brean on 9/9/2021.

The application has been amended as follows: 
The claims are amended as follows:

1. (Currently Amended) A respiratory monitor device comprising: 
an airway pressure sensor configured to acquire airway pressure data as a function of time and an airway flow sensor configured to acquire airway flow data as a function of time; 
a breathing cycle detector comprising an electronic processor programmed to detect a breath interval bounded by successive start of inspiration (SOI) events in at least one of the airway pressure data and the airway flow data; and 
a respiratory parameters estimator and validator comprising an electronic processor programmed to perform operations including: 
fitting the airway pressure and airway flow data to an equation of motion of lungs relating airway pressure and airway flow to generate estimated respiratory parameters for the breath interval, the fitting being performed in a sliding time window of fixed duration ; 
performing validation of the estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion; and 
responsive to failure of the validation of the estimated respiratory parameters for the breath interval, re-fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate refitted estimated respiratory parameters for the breath interval, the re-fitting being performed in a time window that is equal to the breath interval; and
a mechanical ventilator configured to deliver ventilation therapy to a patient using the generated estimated respiratory parameters or refitted estimated respiratory parameters for the breath interval.
 
7. (Currently Amended) The respiratory monitor device of claim 1 wherein the estimated respiratory parameters or the refitted estimated respiratory parameters include a respiratory muscle pressure, a respiratory system resistance, and at least one of (i) a respiratory system elastance and (ii) a respiratory system compliance. 
9. (Currently Amended) The respiratory monitor device of claim 1 wherein the estimated respiratory parameters or the refitted estimated respiratory parameters include respiratory muscle pressure and the respiratory monitor device further comprises: 

the respiratory muscle pressure for the breath interval; 
wherein the PoB or WoB is displayed on a display component of the mechanical ventilator. 
14. (Currently Amended) A non-transitory storage medium storing instructions executable by an electronic processor to perform a respiratory parameters estimation method operating on airway pressure data and airway flow data, the method including: 
detecting a breath interval bounded by successive start of inspiration (SOI) events in at least one of the airway pressure data and the airway flow data; 
fitting the airway pressure and airway flow data to an equation of motion of the lungs relating airway pressure and airway flow to generate estimated respiratory parameters for the breath interval, the fitting being performed using one of a sliding time window of fixed duration and that is not synchronized with the breath interval by not being aligned with any particular time interval of the breath interval and a single-breath parameterized respiratory muscle pressure profile that corresponds to the SOI of the breath interval; 
performing validation of the estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion defined with respect to the breath interval; and 
responsive to failure of the validation of the estimated respiratory parameters for the breath interval, re-fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate re-estimated respiratory parameters for the breath interval using the other of the sliding time window that is not synchronized with the breath interval and the single-breath 
controlling a mechanical ventilator to deliver[[y]] ventilation therapy to a patient using the generated estimated respiratory parameters or the re-estimated respiratory parameters for the breath interval. 
18. (Currently Amended) The non-transitory storage medium of claim 14 wherein the method further includes: 
performing validation of the re-estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion defined with respect to the breath interval; and 
responsive to failure of the validation of the re-estimated respiratory parameters for the breath interval, fitting the airway pressure and airway flow data to the equation of motion of the lungs with a respiratory muscle pressure set equal to zero to estimate respiratory parameters with no spontaneous breathing for the breath interval. 
21. (Currently Amended) A respiratory parameters estimation method comprising:
acquiring airway pressure data using an airway pressure sensor,
acquiring airway flow data using an airway flow sensor,
detecting a breath interval bounded by successive start of inspiration (SOI) events in at least one of the airway pressure data and airway flow data; 
fitting the airway pressure and airway flow data to an equation of motion of [[the]] lungs relating airway pressure and airway flow to generate estimated respiratory parameters for the a first fitting in a sliding time window of fixed duration that is not synchronized with the breath interval by not being aligned with any particular time interval of the breath interval, and a second 
performing a validating process for the estimated respiratory parameters for the breath interval; and 
determining that[[if]] the validating process is unsuccessful, the firstthe sliding time window that is not synchronized with the breath interval, and the secondthe time window that is equal to the breath interval;
via a mechanical ventilator, delivering ventilation therapy to a patient using the generated re-estimated respiratory parameters for the breath interval. 
22. (Currently Amended) The respiratory parameters estimation method of claim 21 further comprising
performing a second validating process on the re-estimated respiratory parameters for the breath interval; and 
determining thatsecond validating process of the re-estimated respiratory parameters is unsuccessful, and fitting the airway pressure and airway flow data to the equation of motion of the lungs with respiratory muscle pressure set to zero to generate additional estimated respiratory parameters for the breath interval without 
23. (Currently Amended) The respiratory parameters estimation method of claim 21 wherein the validating process uses at least one physiological plausibility criterion.

24. (Currently Amended) The respiratory monitor device of claim 1 wherein the estimated respiratory parameters or the refitted estimated respiratory parameters include respiratory muscle pressure and the respiratory monitor device further comprises: 

a work or power of breathing estimator comprising an electronic processor programmed to estimate a power of breathing (PoB) or work of breathing (WoB) by time-integration of the respiratory muscle pressure for the breath interval; 
wherein the PoB or WoB is used as a control input by the mechanical ventilator.

25. (Currently Amended) The non-transitory storage medium of claim 14, wherein the estimated respiratory parameters or the re-estimated respiratory parameters include respiratory muscle pressure and the method further comprises: 
estimating a power of breathing (PoB) or work of breathing (WoB) by time-integration of the respiratory muscle pressure for the breath interval; and 
displaying the PoB or WoB on a display component of [[a]]the mechanical ventilator.

 estimated respiratory parameters or the re-estimated respiratory parameters include respiratory muscle pressure and the method further comprises: 
estimating a power of breathing (PoB) or work of breathing (WoB) by time-integration of the respiratory muscle pressure for the breath interval; and 
controlling [[a]]the mechanical ventilator to deliver ventilation therapy to [[a]]the patient with the estimated PoB or WoB.

27. (Currently Amended) The respiratory parameters estimation method of claim 21, wherein the estimated respiratory parameters and the re-estimated respiratory parameters include respiratory muscle pressure and the method further comprises: 
estimating a power of breathing (PoB) or work of breathing (WoB) by time-integration of the respiratory muscle pressure for the breath interval; and 
displaying the PoB or WoB on a display component of [[a]]the mechanical ventilator.

28. (Currently Amended) The respiratory parameters estimation method of claim 21, wherein the estimated respiratory parameters and the re-estimated respiratory parameters include respiratory muscle pressure and the method further comprises: 
estimating a power of breathing (PoB) or work of breathing (WoB) by time-integration of the respiratory muscle pressure for the breath interval; and 
the mechanical ventilator to deliver ventilation therapy to [[a]]the patient with the estimated PoB or WoB.

Reasons for Allowance
Claims 1, 3-4, 6-9, 12-14, 18, 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches usage of monitoring similar parameters, but does not teach, suggest, or reasonably make obvious the claimed features as a whole, including the elements fitting the airway pressure and airway flow data to an equation of motion of lungs relating airway pressure and airway flow to generate estimated respiratory parameters for the breath interval, the fitting being performed in a sliding time window of fixed duration and that is not synchronized with the breath interval by not being aligned with any particular interval of the breath interval; performing validation of the estimated respiratory parameters for the breath interval using at least one physiological plausibility criterion; responsive to failure of the validation of the estimated respiratory parameters for the breath interval, re-fitting the airway pressure and airway flow data to the equation of motion of the lungs to generate refitted estimated respiratory parameters for the breath interval, the re-fitting being performed in a time window that is equal to the breath interval; and a mechanical ventilator  configured to deliver ventilation therapy to a patient using the generated estimated respiratory parameters or refitted estimated respiratory parameters for the breath interval, with the remaining features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791